          Case 1:20-cv-10347-SLC Document 15 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TOMAS ORTEGA,

                               Plaintiff,

       -v-                                                   CIVIL ACTION NO.: 20 Civ. 10347 (SLC)

                                                               ORDER TO SUBMIT SETTLEMENT
230 A&M DELI-GROCERY INC., et al.,                                     MATERIALS

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Following a settlement conference on February 23, 2021, the parties reached a

settlement. (ECF minute entry 2/23/21). On February 24, 2021, the parties consented to the

jurisdiction of a United States Magistrate Judge for all purposes. (ECF No. 13).

       This case contains one or more claims arising under the Fair Labor Standards Act, 29 U.S.C.

§ 206 et seq. In light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015), the parties must file a joint Letter-Motion that addresses whether the

settlement is fair and reasonable.

       The parties must file their Letter-Motion by Friday, April 2, 2021 and should address the

claims and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiff’s case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiff’s claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).
                                                  1
           Case 1:20-cv-10347-SLC Document 15 Filed 03/26/21 Page 2 of 2




         The joint Letter-Motion should also explain the attorney fee arrangement, attach a copy

of any retainer agreement, and provide information as to actual attorneys’ fees expended.

Finally, a copy of the settlement agreement itself must accompany the joint Letter-Motion.



Dated:          New York, New York
                March 26, 2021
                                                    SO ORDERED


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
